Citation Nr: 1737388	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-33 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, including as secondary to service-connected disabilities.

REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran had honorable active military service from January 1979 to January1982 with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The matter was previously remanded in March 2015 and December 2016 for additional development.  The matter is again before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's currently diagnosed depression is not related to his active service or to any service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include depression, as secondary to service-connected disabilities, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

After the claim was received, in a June 2012 letter, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Veteran received an examination in April 2016 and addendum opinion in January 2017.  

The Board previously remanded this claim in December 2016 for an addendum medical opinion.  In accordance with the remand instructions, the RO obtained the addendum opinion in January 2017.  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

II. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Merits of the Claim

The Veteran contends that he is entitled to service connection for PTSD or depression, including as secondary to service-connected disabilities.  The Veteran asserted that his depression or PTSD were caused by an in-service injury and/or were caused or aggravated by his service-connected disabilities.  See January 2014 Appellate Brief.

After a careful review of the record, the Board finds that the evidence weighs against the Veteran's claim on both a direct and secondary basis.  

Initially, the Board finds that the Veteran does not have a current diagnosis of PTSD.  In March 2016 at the Nashville VA Medical Center, the attending physician ruled out PTSD in their diagnosis.  Furthermore, the April 2016 VA examiner also provided a negative opinion for a PTSD connection.  The examiner stated that the Veteran did not meet any of the DSM-5 criteria for PTSD.  Finally, a private examiner, in a November 2011 letter, remarked that a diagnosis of depressive disorder due to another medical condition most accurately reflects the Veteran's psychological condition.  

However, the evidence of record reveals that the Veteran has a current mental health diagnosis of depression.  Nashville VA physicians diagnosed the Veteran on Axis I, with major depressive disorder, as early as 2002.  A November 2011 report of a private psychologist confirms that the Veteran has a diagnosis of depression, thereby satisfying the first element of direct service connection.  As such, the Board finds that the Veteran does have a current disability as required under 38 C.F.R. § 3.303 (2016).

With regard to the Veteran's service treatment records, nothing in the records indicates that the Veteran's depression is directly related to service.  The Board notes that the Veteran's entrance and exit examinations noted that the Veteran was psychiatrically normal, and the accompanying medical history did not note any depression.  In the November 2011 private examination for this claim, the examiner confirmed this, noting there was no mental health treatment before or during the Veteran's military service.  The first encounter for mental health was a hospitalization in 1997.  See July 2009 Tuscaloosa VAMC.  Thus, the Board finds that there is no medical evidence or credible lay evidence of an in-service event.

With consideration of the above, given the long time delay between service and onset of the Veteran's mental health treatment and the lack of any indication that it was directly caused by service, direct service connection for his currently diagnosed major depressive disorder must be denied.

While the medical evidence does show that the Veteran currently suffers from major depressive disorder, but not PTSD, the evidence of greater probative weight dissociates the Veteran's currently diagnosed major depressive disorder from his service-connected disabilities.

The Veteran is currently service connected for arthritis of the right thumb rated 10 percent, left hand injury rated 10 percent, and pes planus rated 50 percent.  Bilateral tinea pedis with onychomycosis and TMJ are both rated noncompensable.

As previously noted, the Veteran submitted a report from a private psychologist in November 2013.  The Board notes that with regard to the psychologist's statement, the examiner provided a form and remarks that noted that the Veteran was diagnosed with major depressive disorder and further noted that the Veteran's c-file was reviewed.  The private examiner concluded that it is more likely than not that the Veteran's service connected medical conditions and concurrent pain have resulted in the mood disturbance that has been diagnosed.  However, the letter containing the private examiner's opinion did not provide a rationale for this opinion.  Furthermore, the Veteran is service connected for right thumb arthritis (not for the entire right hand), and his TMJ and foot fungus are assigned noncompensable ratings.

The Veteran was afforded a VA examination in April 2016.  The examiner was asked to determine if the Veteran's major depressive disorder was the result of or chronically worsened by the Veteran's service-connected disabilities.  In this regard, the examiner opined that the Veteran does not meet the full DSM-5 criteria for depression, rather the Veteran meets DSM-5 criteria for other specified anxiety disorder and cocaine use disorder.  The examiner continued, stating that it is less likely than not that the Veteran's other specified anxiety disorder and cocaine use disorder are caused or aggravated by his service connected conditions.  

The examiner explained that the Veteran's depressive symptoms are common among individuals with substance abuse disorders.  The examiner's review of the record did not demonstrate a connection between anxiety and cocaine use and service connected pain, but did indicate that the Veteran sought care due to substance abuse.  Furthermore, the Veteran noted on his examination that his pain was "irritating and aggravating," but did not contribute to his mood symptoms.  

An addendum to the opinion was added subsequently in January 2017, which addresses the private psychologist's assertion that the Veteran was unable to work due to increasing pain and depression.  The examiner noted that it was not the Veteran's major depressive disorder, but rather his substance abuse history affecting his ability to work.  Therefore, his current mental health conditions have not been "permanently worsened" by any of his service connected conditions.

Indeed, after review of the Veteran's VA treatment records, no competent evidence directly implicates a correlation between the service-connected disabilities and depression.  As noted, the April 2016 examiner opined that it is less likely than not that the Veteran's mental health conditions were either caused by or permanently worsened beyond it's normal course by any of his service connected conditions.  Upon careful consideration of the conflicting evidence in this case, the opinion of the examiner who performed the April 2016 VA examination and the accompanying addendum is the most persuasive, as it reflects a full review of all medical evidence of record and is supported by detailed explanation with supporting rationale.  Additionally, the VA opinion reflects access to the findings from the Veteran's treatment records.  The VA examiner reviewed the complete claims file and was able to more adequately address the salient question as to the origin of the Veteran's major depressive disorder and the relationship between it and his service-connected disabilities.  Moreover, they stand uncontradicted by any other competent opinion of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board acknowledges the November 2013 private disability report in which Dr. A.F. noted depression is as likely as not secondary to the Veteran's service-connected right hand, TMJ, and foot fungus disabilities.  However, the statement did not provide any rationale explaining how the doctor arrived at this conclusion.  The doctor did not explain what evidence in the Veterans' treatment record supported his conclusion and did not reference any clinical data or other evidence as rationale for his opinion.  As such, the November 2013 private doctor's conclusory opinion is afforded less probative weight than the April 2016 VA examiner's opinion.  See Bloom v. West, 12 Vet. App. 185 (1999).

The Board has considered the statements of the Veteran that relate the service-connected disabilities and depression.  However, as a layperson, he does not possess the expertise to render a medical opinion regarding the complex medical relationship between the depression and his service connected disabilities, including right thumb, TMJ, and pes planus disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Veteran's statements in this matter are not competent evidence and are afforded no weight.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for depression on a direct and secondary basis must therefore be denied.
ORDER

Service connection for an acquired psychiatric disability, to include depression and PTSD, is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


